         Case 1:19-mc-00146-RCL Document 49 Filed 08/25/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

AGUDAS CHASIDEI CHABAD OF
UNITED STATES,
                                                    Civil Action No. 1:19-mc-00146-RCL
                    Plaintiff,

               v.

RUSSIAN FEDERATION; RUSSIAN
MINISTRY OF CULTURE AND MASS
COMMUNICATION; RUSSIAN STATE
LIBRARY; and RUSSIAN STATE
MILITARY ARCHIVE,

                    Defendants.


                                     NOTICE OF APPEAL

       Third-party subpoena target State Development Corporation VEB.RF (“VEB”) hereby

gives Notice that it appeals to the United States Court of Appeals for the District of Columbia

Circuit from this Court’s Order dated July 28, 2020 [ECF No. 48] (“Order”) denying VEB’s

foreign sovereign immunity defense under the Foreign Sovereign Immunities Act (“FSIA”) and

refusing to certify for interlocutory appeal this Court’s December 20, 2019 Order [ECF No. 32]

(“December 20 Order”) that denied VEB’s Motion to Quash thus requiring VEB to comply with

Plaintiff Agudas Chasidei Chabad of United States’ (“Chabad”) subpoena, dated March 26, 2019,

and from the December 20 Order which was implicated therein.

       In this miscellaneous action, Chabad has served a third-party subpoena on VEB, an

instrumentality of the Russian Federation under the FSIA, 28 U.S.C. §§ 1603 et seq. After the

Court failed to consider its subject matter jurisdiction in evaluating VEB’s motion to quash in its

December 20 Order, VEB sought certification of the December 20 Order, asserting, inter alia, that

the Court lacked subject matter jurisdiction to issue a subpoena to VEB, and therefore lacked
         Case 1:19-mc-00146-RCL Document 49 Filed 08/25/20 Page 2 of 6




subject matter jurisdiction to compel VEB’s compliance, under the FSIA. See Statement P. & A.

Supp. Mot. for Certification, 9-15, ECF No. 37-1. The Court denied VEB’s motion finding that it

had previously ruled on all of VEB’s arguments. See Order (“The merits of VEB’s motion have

already been considered and rejected by this Court.”). However, the Court has not—in any ruling

or at any time—ruled on VEB’s sovereign immunity defense and in denying VEB’s Motion for

Certification this Court effectively rejected VEB’s sovereign immunity defense with no

explanation.

       The Orders therefore effectively abrogate VEB’s sovereign immunity from this Court’s

jurisdiction, i.e. immunity “from trial and the attendant burdens of litigation.” Process & Indus.

Developments Ltd. v. Fed. Republic of Nigeria, 962 F.3d 576, 581 (D.C. Cir. 2020) (internal

quotation omitted); Kilburn v. Socialist People’s Libyan Arab Jamahiriya, 376 F.3d 1123, 1126

(D.C. Cir. 2004) (“[S]overeign immunity is an immunity from trial and the attendant burdens of

litigation, and not just a defense to liability on the merits.”) (internal quotation omitted); see also

Butler v. Sukhoi Co., 579 F.3d 1307, 1311 (11th Cir. 2009) (“Inasmuch as the order on appeal

required appellants to answer the complaint and called for discovery, it denied them immunity

from suit under the FSIA.”) (internal citation omitted). Thus, as a denial of jurisdictional immunity

under the FSIA, the Orders are immediately appealable pursuant to the collateral order doctrine.

Process & Indus. Developments Ltd., 962 F.3d at 581 (applying collateral order doctrine to district

court’s order requiring a foreign sovereign to present its immunity and merits arguments in

opposition to petition to confirm foreign arbitral award); Bolivarian Republic of Venezuela v.

Helmerich & Payne Int’l Drilling Co., 137 S. Ct. 1312, 1317 (2017) (“[C]onsistent with foreign

sovereign immunity’s basic objective, namely, to free a foreign sovereign from suit, the court

should normally . . . reach a decision about immunity as near to the outset of the case as is




                                                 -2-
         Case 1:19-mc-00146-RCL Document 49 Filed 08/25/20 Page 3 of 6




reasonably possible”); see also Princz v. Fed. Republic of Germany, 998 F.2d 1, 1 (D.C. Cir. 1993)

(“A district court’s denial of a foreign state’s motion to dismiss on grounds of sovereign immunity

is immediately appealable.”).1

       This Notice divests this Court of jurisdiction to continue proceedings in connection with

the subpoena Chabad served on VEB, and these proceedings are effectively stayed, pending the

Court of Appeals’ resolution of VEB’s appeal from the denial of its jurisdictional immunity under

the FSIA. See Princz, 998 F.2d at 1 (denying appellant’s emergency stay of proceedings pending

appeal as unnecessary); Azima v. RAK Inv. Auth., No. 16-cv-1948 (KBJ), 2018 WL 7982473, at

*2 (D.D.C. Nov. 5, 2018) (“[B]ecause the pending appeal involves the threshold issue of foreign

sovereign immunity, . . . appeal has divested this Court of jurisdiction over the entire case, and

thus the Court is without power to grant . . . motion to order third parties to preserve evidence.”);

Tatneft v. Ukraine, No. 17-cv-582-CKK, 2018 U.S. Dist. LEXIS 152356, at *2 (D.D.C. May 2,

2018); see also In re Socialist People’s Libyan Arab Jamahiriya, No. 04-7038, 2004 U.S. App.

LEXIS 7244, at *1 (D.C. Cir. Apr. 13, 2004) (granting writ of mandamus requiring the district

court to halt “any and all proceedings” pending resolution of an appeal from a denial of foreign

sovereign immunity).




1
       In the unlikely event that the Court of Appeals finds that it lacks jurisdiction to consider VEB’s appeal of the
       Order and/or the December 20 Order, VEB will respectfully request that that this appeal be treated as a
       petition for a writ of mandamus.




                                                        -3-
        Case 1:19-mc-00146-RCL Document 49 Filed 08/25/20 Page 4 of 6




Dated: August 25, 2020

                                           Respectfully submitted,



                                            /s/ David Y. Livshiz
                                           Timothy P. Harkness (D.C. Bar No. NY0331)
                                           David Y. Livshiz (D.C. Bar No. NY0269)
                                           FRESHFIELDS BRUCKHAUS DERINGER
                                           US LLP
                                           601 Lexington Avenue
                                           31st Floor
                                           New York, New York 10022
                                           Telephone:      212 277 4000
                                           Facsimile:      212 277 4001

                                           Attorneys for State Development Corporation
                                           VEB.RF




                                     -4-
         Case 1:19-mc-00146-RCL Document 49 Filed 08/25/20 Page 5 of 6




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 25, 2020, I will electronically file the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notification of electronic

filing to the following:


                                            Steven Lieberman (D.C. Bar No. 439783)
                                            Daniel McCallum (D.C. Bar No. 404066)
                                            Robert P. Parker (D.C. Bar No. 1006938)
                                            ROTHWELL, FIGG, ERNST & MANBECK, P.C.
                                            607 14th Street, NW
                                            Suite 800
                                            Washington, DC 20005
                                            Tel: (202) 783-6040
                                            Fax: (202) 783-6031
                                            Email: slieberman@rfem.com
                                            Email: dmccallum@rfem.com
                                            Email: rparker@rfem.com




                                                By: /s/ David Y. Livshiz
                                                Timothy P. Harkness (D.C. Bar No. NY0331)
                                                David Y. Livshiz (D.C. Bar No. NY0269)
                                                FRESHFIELDS BRUCKHAUS DERINGER
                                                US LLP
                                                601 Lexington Avenue
                                                31st Floor
                                                New York, New York 10022
                                                Telephone:        212 277 4000
                                                timothy.harkness@freshfields.com
                                                david.livshiz@freshfields.com

                                                Attorneys for State Development Corporation
                                                VEB.RF




                                              -5-
         Case 1:19-mc-00146-RCL Document 49 Filed 08/25/20 Page 6 of 6




       I further certify that on August 25, 2020, a true and correct copy of the foregoing

NOTICE OF APPEAL by VEB.RF was served by commercial mail service, on each of the

following parties:


Ministry of Justice of the Russian Federation
Attn: Hon. Konstantin Chuychenko, Minister
14 Zhitnaya Street
GSP-1 Moscow, Russia 119991

Ministry of Culture of the Russian Federation
Attn: Hon. Olga Lyubimova, Minister
7/6, Bldg. 1,2 , Malyy Gnezdnikovskiy Pereulok

Moscow, Russia 125993
Russian State Military Archive
Attn: Vladimir N. Kyzelenkov, General Director
29 Admiral Makarov Street

Moscow, Russia 12512
Russian State Library
Attn: Vadim Valerievich Duda, General Director
3/5, Vozdvizhenka Street, 2nd Entrance
Moscow, Russia 119019




                                                  By: /s/ David Y. Livshiz
                                                  Timothy P. Harkness (D.C. Bar No. NY0331)
                                                  David Y. Livshiz (D.C. Bar No. NY0269)
                                                  FRESHFIELDS BRUCKHAUS DERINGER
                                                  US LLP
                                                  601 Lexington Avenue
                                                  31st Floor
                                                  New York, New York 10022
                                                  Telephone:        212 277 4000
                                                  timothy.harkness@freshfields.com
                                                  david.livshiz@freshfields.com

                                                  Attorneys for State Development Corporation
                                                  VEB.RF




                                                -6-
